Citation Nr: 1021855	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active 
duty from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the claim on 
appeal.  

In March 2009, a travel board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of the proceeding has been associated with the 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009, the Board requested the opinion of an 
independent medical expert.  An opinion was received in 
February 2010.  In March 2010, the Board informed the 
appellant that it had requested a medical specialist opinion 
in conjunction with the adjudication of her appeal, provided 
her with a copy of the opinion, and indicated that she was 
entitled to submit additional evidence or argument provided 
within 60 days of the date of that letter.  

In response, in April 2010, the appellant acknowledged the 
specialist's opinion and submitted additional argument and 
evidence, including treatise evidence regarding sepsis and 
individuals in increased danger of developing severe sepsis.  
This evidence was received after certification of the appeal 
and without a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ), the RO.  In addition, the 
Veteran specifically requested that her claim be remanded to 
the AOJ for initial consideration of this evidence.  

As the Veteran has expressly indicated that she did not wish 
to waive AOJ consideration of the new evidence, the Board 
cannot consider the additional evidence without first 
remanding the case to the RO for initial review.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to the 
Board) and all pertinent legal authority 
then in effect.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



